Citation Nr: 1038339	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-20 645	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
status post femur fracture with right hip arthritic pain.

2.  Entitlement to an initial rating in excess of 10 percent for 
right wrist tendonitis.

3.  Entitlement to an initial rating in excess of 20 percent for 
peroneal nerve and posterior tibial nerve injury involving the 
right ankle and foot.

4.  Entitlement to an initial rating in excess of 30 percent for 
asthma.

5.  Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to October 
2004.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington 
which, in pertinent part, (1) granted service connection for 
status post right femur fracture with right hip pain with an 
evaluation of 10 percent effective October 3, 2004, (2) granted 
service connection for peroneal nerve damage with an evaluation 
of 10 percent effective October 3, 2004, (3) granted service 
connection for right wrist tendonitis with an evaluation of 10 
percent effective October 3, 2004, (4) granted service connection 
for asthma with an evaluation of 10 percent effective October 3, 
2004, and (5) granted service connection for GERD with a 
noncompensable evaluation from October 3, 2004.

Subsequently, in a September 2009 rating decision, the RO 
provided a 30 percent evaluation for asthma; a 20 percent 
evaluation for right femur fracture with right hip arthritic 
pain; a 20 percent evaluation for peroneal nerve and posterior 
tibial nerve injury involving the right ankle and foot; an 
evaluation of 10 percent for GERD (all of these ratings effective 
October 3, 2004); and the RO continued an evaluation of 10 
percent for right wrist tendonitis.  Additionally, the RO granted 
service connection for right lower extremity peroneal nerve 
damage at the knee level with an evaluation of 10 percent 
disabling, effective October 3, 2004.

Also, in a November 2007 rating decision the RO granted service 
connection for a surgical scar, with an evaluation of 10 percent, 
effective April 6, 2007.

The Veteran provided additional evidence, accompanied by a waiver 
of RO review, in August 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
claim.  During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
finding that the VCAA notice requirements applied to all elements 
of a claim.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to all elements of the claim is provided.

During his August 2010 travel Board hearing the Veteran indicated 
that he had been receiving treatment from the Wenatchee Clinic 
and the VA for his claimed disabilities.  As the claims are being 
remanded ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim.)

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 (2009).  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Right wrist, Asthma, and GERD

In September 2005, the Veteran filed a claim for service 
connection for several issues, including: right wrist tendonitis, 
asthma, and GERD.  In November 2005, he was provided a fee-basis 
VA examination of these disabilities.  The examination included 
range of motion testing of his right wrist, a pulmonary function 
test (PFT) to evaluate his asthma, and upper GI series x-rays 
which were read to diagnose GERD.  Wrist range of motion testing 
was completed again in May 2007 as part of a Deployment 
Environmental health examination.  The examiner noted pain on 
motion, but Deluca standards were not followed.  The Veteran was 
noted to have GERD and asthma, but the conditions were not 
objectively evaluated and a PFT was not completed.  

The Veteran has not had a comprehensive VA examination of these 
disorders since his initial VA examination for service 
connection.  He testified in an August 2010 travel Board hearing 
that his disabilities had significantly worsened since the 2005 
examination.  He stated that he habitually used more doses of his 
asthma medication/inhaler than was prescribed, that he found 
himself vomiting from his GERD two to three times a week, and 
that his wrist was weak to the point that he could not use a 
wrench or lift/carry his young daughter.  As the Veteran has 
testified that his disabilities have increased in severity and 
his last VA examination was five years ago, on remand he should 
be scheduled for additional VA examinations to determine the 
current severity of his disabilities. 

Hip and Nerve injury

Based on his testimony and the statements provided by his family 
members and coworkers, the Veteran's hip pain and the numbness in 
his right leg are his most debilitating injuries from service.  
During his November 2005 fee-basis VA examination the Veteran had 
a normal range of motion in his right hip, but he had pain and 
weakness on motion with an additional loss of motion of 25 
degrees.  At that time he could also dorsiflex all of his toes 
and he had no limitation of motion of his ankle.  Neurologically, 
the examiner simply noted the Veteran had sensory problems with 
numbness and tingling.  For his Deployment Environmental health 
examination his hip range of motion was noted to be flexion to 30 
degrees with pain, internal rotation to 10 degrees, external 
rotation to 5 degrees and abduction to 10 degrees.  Again, Deluca 
factors were not considered and there is no indication of 
repetitive testing.  He had 1+ deep tendon reflexes in the right 
knee and ankle, and decreased light touch and dysesthesia.

Treatment records show the Veteran continued to complain of 
severe pain associated with this right hip.  In July 2008, it was 
recommended that he start on chronic narcotic therapy, so that he 
could increase his ability to function with daily activities.  In 
February 2009, the Veteran reported he needed to take increased 
doses of pain medication to control his pain.  A June 2010 
treatment note from Wenatchee Clinic noted there was no change in 
his hip implant and that he had a good range of motion of his 
hip.  He was noted to be prescribed Percocet and Morphine.  The 
physician speculated that part of the source of the Veteran's 
pain was retained hardware and soft tissue irritation. 

In December 2009, the Veteran was afforded an additional fee-
basis VA examination regarding his hip and nerve disabilities.  
Although range of motion testing was done, including repetitive 
motion testing, the Veteran testified that the examiner did not 
use a goniometer to evaluate his range of motion.  He stated that 
it appeared the physician "eye-balled it."  The Veteran's 
flexion was noted to be 75 degrees.  The VA Joints examination 
worksheet was most recently updated in April 2009, and 
specifically directs that range of motion testing should be 
carried out with a goniometer.  On remand, an additional VA 
joints and fracture examination should be scheduled.  The 
examiner should comment as to the large disparities in range of 
motion testing from the 30 degrees noted in 2007, the 75 degrees 
noted in 2009, and the "good" range of motion noted in the June 
2010 Wenatchee Valley Clinic report.

The Veteran's nerve injury disability was also evaluated during 
the December 2009 fee-basis VA examination.  Sensory function was 
noted to be abnormal with findings of diminished sensation and 
dysesthetic sensation on the right foreleg.  The right lower 
extremity reflexes reveled knee jerk was absent and ankle jerk 
was 1+; however, examination of the left lower extremity also 
revealed an absent knee jerk and an ankle jerk of 1, showing 
bilateral abnormalities.    The examiner did not address whether 
the disability represented a paralysis, neuritis, or neuralgia; 
or whether there was any muscle wasting (the Veteran indicated 
that his right leg was smaller than his left) or atrophy as the 
result of nerve damage.  Evaluation of active and passive range 
of motion using a goniometer is additionally part of the VA 
peripheral nerves examination worksheet.  On remand an additional 
VA nerves examination should be conducted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is not allowed.  
See 38 C.F.R. § 4.14 (2009).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In December 2009, the examiner diagnosed "status post peroneal 
nerve and posterior tibial nerve condition involving the right 
ankle and foot associated with right femur fracture with right 
hip arthritis" and "right lower extremity peroneal nerve damage 
at the knee level."  The examiner noted that the subjective and 
objective factors that lead to the two diagnoses are the exact 
same.  Currently, only the issue of an increased rating for the 
peroneal nerve and posterior tibial nerve affecting the right 
ankle and foot is before the Board; as such, when this claim is 
remanded, the RO should evaluate whether the separately service-
connected peroneal nerve disabilities constitutes pyramiding.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and as 
outlined in Dingess/Hartman are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2009).

2.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
medical care providers who treated him for 
his claimed disabilities.  Of particular 
interest are records from the Wenatchee 
Clinic.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the veteran the opportunity to 
obtain and submit those records for VA 
review.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the AMC/RO 
should arrange for the Veteran to undergo a 
VA joints examination, to evaluate the 
service-connected residuals of a fractured 
femur and arthritic hip pain.  All indicated 
tests and studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims file and 
a copy of this remand must be made available 
to the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Joints (Shoulder, Elbow, Wrist, 
Hip, Knee, and Ankle) Examination (revised on 
April 20, 2009).  The examination must 
respond to the instructions contained 
therein.  A goniometer must be used in 
measuring range of motion, and the examiner 
is to specifically note its use in the 
report.  The examiner should also refer to 
the Examination Worksheet Bones (Fractures 
and Bone Disease) Examination (revised May 
25, 2010) and note whether there is malunion, 
nonunion, loose motion, etc.

3.  The Veteran should be afforded a VA 
neurology examination to determine the 
severity of his peroneal nerve and posterior 
tibial nerve injury involving the right ankle 
and foot.  The physician is to conduct the 
examination in accordance with the Disability 
Examination Worksheet for Peripheral Nerves.  
All indicated tests and studies are to be 
performed, and a comprehensive social and 
occupational history is to be obtained.  
Prior to the examination, the claims file and 
a copy of this remand must be made available 
to the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examiner should 
comment on the separate peroneal nerve 
diagnoses that were provided during the 
December 2009 examination, and whether these 
represent distinct nerve injuries.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  The RO should review the two 
separate ratings for peroneal nerve injuries 
with the rule against pyramiding in mind.  If 
any benefit sought remains denied, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

